Investors / Corporate: David S. Bassin, CFO inVentiv Health, Inc. (732) 537-4804 investor@inventivhealth.com Media: Marcia Frederick inVentiv Health, Inc. (614) 543-6281 mfrederick@inventivhealth.com inVentiv Health Reports Financial Results for Second Quarter 2008 · Second Quarter Total Revenues Up 23% to $285.0mm; Net Revenues Up 22% to $236.0mm · Second Quarter Adjusted EPS of $0.40 Including Stock Compensation (GAAP EPS of $0.39) · New Business Pipeline Increases to $400mm · Strong Cash Flow from Operations of $33.4mm for the Quarter See note (1) below for an explanation of all non-GAAP financial measures.All segment information is presented on a comparable basis as if the Company had operated with four segments since inception. SOMERSET, NEW JERSEY, August 7, 2008 ― inVentiv Health, Inc. (NASDAQ: VTIV), a leading provider of commercialization services to the global pharmaceutical and healthcare industries, today announced financial results for the second quarter 2008. Second Quarter 2008 Results from Continuing Operations: · Total revenues increased 23% to $285.0 million for the second quarter of 2008, compared to $232.4 million for the second quarter of 2007.Net revenues increased 22% to $236.0 million, compared to $193.5 million for the second quarter of 2007.Adjusted for the impact of acquisitions pro-forma organic net revenue growth for the trailing twelve-month period was 10%. · Adjusted EBITDA increased 21% to $36.3 million for the second quarter of 2008, compared to $30.0 million for the second quarter of 2007.GAAP operating income increased 85% to $28.0 million for the second quarter of 2008, compared to $15.1 million for the second quarter of 2007. · Adjusted operating income increased 20% to $28.0 million for the second quarter of 2008, compared to $23.3 million for the second quarter of 2007. · Adjusted income from continuing operations was $13.3 million for the second quarter of 2008, compared to $12.2 million for the second quarter of 2007.GAAP income from continuing operations was $13.1 million for the second quarter of 2008, compared to $7.2 million for the second quarter of 2007. · Adjusted diluted earnings per share (EPS), including stock compensation expense, was $0.40 for the second quarter of 2008, compared to $0.38 for the second quarter of 2007.GAAP diluted EPS was $0.39 for the second quarter of 2008, compared to $0.22 for the second quarter of 2007. Segment Results: · inVentiv Clinical reported record total revenues of $54.4 million during the second quarter of 2008, up 16% from $47.0 million during the second quarter of 2007.Billable headcounts in clinical staffing continued to increase, and the strong momentum in functional outsourcing continued during the second quarter, further strengthening inVentiv Clinical’s market position in an expanding clinical trials marketplace. · inVentiv Communications reported record total revenues of $95.7 million during the second quarter of 2008, up 45% from $65.9 million during the second quarter of 2007, and includes the results from several acquisitions completed during 2007.While the division was impacted during the quarter by some FDA non-approvals, it also delivered a number of new wins or expansions with existing accounts and increased its new business pipeline significantly. · inVentiv Commercial reported total revenues of $105.2 million during the second quarter of 2008, up 8% from $97.8 million during the second quarter of 2007 driven largely by the replacement of Novartis, coupled with additional new sales forces.The division continues to maintain a strong new business pipeline and expansion of its ‘on-boarding’ programs driving renewed momentum and growth over the course of 2008. · inVentiv Patient Outcomes reported total revenues of $29.7 million during the second quarter of 2008, up 37% from $21.7 million during the second quarter of 2007.The strong performance included several new wins in the patient compliance and nurse educator businesses, as well as the inclusion of results from AWAC. Mr. Blane Walter, Chief Executive Officer of inVentiv Health, commented, “I am pleased with inVentiv’s second quarter results.Our ability to deliver continued growth in the current market environment is a testament to our unique leadership position and diversified business model.While I am disappointed with certain events that are causing some near-term challenges in the second half of the year, our new business pipeline is strong, and, as a growing number of pharmaceutical companies seek outsourced solutions we continue to be uniquely well positioned to benefit from those trends.Long-term, we remain focused on our vision of building the industry's leading integrated network that will deliver broad, multifaceted solutions to clients." 2008 Financial Targets Update The Company is targeting adjusted earnings per share for the second half of 2008 of $0.90- $0.95, equivalent to GAAP earnings per share of $0.88 - $0.93. The Company stated that revised targets for the second half of the year are being driven by certain of its clients' products receiving FDA non-approvals, reductions in client marketing spends, and increased gas prices. Adjusted guidance figures exclude derivative interest income or expense related to the Company’s interest rate hedge on its term loan facility, and assume no additional impairment charges from marketable securities or non-recurring tax adjustments. Conference Call
